Case 19-20903 Doc9-1 Filed 05/28/19 Entered 05/28/19 18:54:31 Pagelof3

CHECKLIST FOR MOTIONS AND ORDERS FOR USE OF
CASH COLLATERAL AND POST- PETITION FINANCING

This is to certify that the following checklist information reflects the substantive content of the motion
and proposed order for use of cash collateral or for post-petition financing pursuant to 11 U.S.C. §§ 363
and/or 364 as indicated below:

1. Identification of Proceeding:

a. Preliminary motion/order @ Yes CNo CONIA
b. Final motion/order Ci Yes @No CNA
c. Continuing use of cash collateral($ 363) Ci Yes @ No CON/A
d. New financing(§ 364) @ Yes C No ONI/A
e. Combination of §§ 363 and 364 financing Ci Yes @No C N/A
f. Emergency hearing (immediate and irreparable harm) © Yes @ No © N/A

2. Representations:

a. Brief history of Debtor's businesses and status of Debtor's prior

relationships with lender @ Yes C/No CIN/A
b. Brief statement of purpose and necessity of financing @ Yes CiNo CONIA
c. Brief statement oftype offinancing (i.e.) accounts receivable,

inventory) @ Yes © No OWA
d. Are lender's pre-petition security interest(s) and liens deemed

valid, fully perfected and non-avoidable? © Yes @ No © N/A

(i) Are there provisions to allow for objections to above? =. © Yes © No @ N/A

e. Is there a post-petition financing agreement between lender

and Debtor? @ Yes © No © N/A
f. If there is an agreement, are lender's post-petition security

interests and liens deemed valid, fully perfected and
non-avoidable?
g. Has lender's non-cash collateral been appraised?
h. Insert date of latest appraisal. November 20, 2018
J

@ Yes ( No CNA
@Yes C No ONA

i. Is Debtor's proposed budget attached? @ Yes © No © NA
j. Are all pre-petition loan documents identified? @ Yes No © NA
k. Are pre-petition liens? Yes © No © N/A
L.

Are there pre-petition guaranties of debt? @ Yes © No © N/A

~

3. Grant of Liens:

a. Do post-petition liens secure pre-petition debts? Yes @No CNA
b. Is there cross-collateralization?
. ws . . C Yes © No © N/A
c. Is the priority of post-petition liens equal to or higher than
existing liens? . . er © Yes C No © NA
d. Do post-petition liens have rett oactive effect? . Yes @ No CNA
8. Are there restrictions on granting further liens or liens of equal
. «eet
or higher priority’ — @ Yes CNo CNA
f. Is lender given liens on claims under§§ 506(c), 544-50
and§§ 522? © Yes @ No © N/A
(i) Are lender's attorney's fees to be paid? @Yes (No ONI/A
(ii) Are Debtor's attorney's fees excepted from § 506(c)? = GyYes @No C N/A
g. Is lender given liens upon proceeds of causes of action
C Yes @No (N/A

under§§ 544, 547, and 548?
Case 19-20903 Doc9-1 Filed 05/28/19 Entered 05/28/19 18:54:31 Page2of3

4. Administrative Priority Claims:
@ Yes Ci No C N/A

a. Is lender given an administrative priority?

, wos . ae . @ Yes (No (NIA
b, Is administrative priority higher than § 507(a)?
c. Is there a conversion of pre-petition secured claim to post-petition

tse : . . . a 3 Yes @No © N/A
administrative claim by virtue of use of existing collateral? © Yes @ No ©

5. Adequate Protection(§ 361):

a. Is there post-petition debt service? @ Yes C No CNA
Is there a replacement/additional § 361 (1) lien? C Yes @ No CN/A

C, Is the lender's claim given super-priority? @ Yes © No C N/A
© §364(c) @ § 364(d)

d. Are there guaranties? © Yes @ No ON/A
€. Is there adequate insurance coverage? @ Yes © No C N/A

6. Waiver/Release Claims v. Lender:

a. Debtor waives or releases claims against lender, including,

but not limited to, claims under§§ 506(c), 544-550, 552, and

553 ofthe Code? C Yes @ No N/A

Does the Debtor waive defenses to claim or liens of lender? C Yes @ No CNA
c. Is the proposed lender also the pre-petition lender? © Yes @ No © N/A
d. New post-petition lender? @ Yes (No © N/A
e, Is the lender an insider? C: Yes @ No (N/A

7. Modification of Stay:

a. Is any modified lift of stay allowed? © Yes @ No © N/A
b. Will the automatic stay be lifted to permit lender to exercise

self-help upon default without further order? © Yes @No © N/A
Cc. Are there any other remedies exercisable without further order

of court? C Yes @No © N/A
d. Is there a provision that any future modification of order shall not

affect status ofDebtor's post-petition obligations to lender? © Yes @ No N/A

8. Creditors' Committee
a, Has creditors' committee been appointed? C Yes @No © N/A
b. Does creditors' committee consent? (Yes CG No @ N/A
Case 19-20903 Doc9-1 Filed 05/28/19 Entered 05/28/19 18:54:31 Page 3of3

9, Restrictions on Parties in Interest:

a, Is a plan proponent restricted in any manner, concerning

modification of lender's rights, liens and/or causes? C Yes @ No CNA
b. Is the Debtor prohibited from seeking to enjoin the lender in : .

pursuit of rights? C Yes @ No CNA
c. Is any party in interest prohibited from seeking to modify

this order? Yes @No © NA
d. Is the entry of any order conditioned upon payment of debt

to lender? © Yes @ No © N/A
e. Is the order binding on subsequent trustee on conversion? ® Yes © No © N/A

10. Nunc Pro Tune:
a. Does any provision have retroactive effect? © Yes @No CONIA

11. Notice and Other Procedures:

a. Is shortened notice requested? O Yes @No C NIA
b. Is service requested to shortened list? © Yes @ No © N/A
c. Is time to respond to be shortened? C Yes @ No O N/A
d. If final order sought, have 15 days elapsed since service of
motion pursuant to FRBP 4001(b)(2)? C Yes C No @ N/A
e. If preliminary order sought, is cash collateral necessary to
avoid immediate and irreparable harm to the estate pending
a final hearing? CG Yes (No @ N/A
f. Is a Certificate of Conference included? © Yes (No @WN/A
g. Is a Certificate of Service included? @ Yes (No CONIA
h. Is there verification of transmittal to U.S. Trustee included
pursuant to FRBP 9034? @Yes (No CONIA
i. Has an agreement been reached subsequent to filing motion? (Yes CNo @ N/A
i. Ifso, has notice of the agreement been served pursuant
to FRBP 4001 (d)(1)? © Yes © No GNA
ii. Is the agreement in settlement of motion pursuant
to FRBP 4001 (d)(4)? CYes ONo © N/A

iii. Does the motion afford reasonable notice of material
provisions of the agreement pursuant to

FRBP 4001(d)(4)? C Yes © No CONIA
iv. Does the motion provide for opportunity for hearing
pursuant to FRBP 9014? © Yes © No © N/A

Signed on Slzals

w 5 AL

a
